 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Morrison, Ekre & Bart Management Services          No. CV-20-00050-TUC-DCB
     Incorporated,
10                                                      ORDER
                      Plaintiff,
11
     v.
12
     Melanie Dawson, et al.,
13
                      Defendants.
14
15          On January 30, 2020, the Defendants Dawson, acting pro se, removed this action
16   from state court. (Doc. 1.) They, also, seek to proceed without prepaying fees or costs.
17   (Doc. 2.) The Defendants seek to remove a forcible detainer on proceeding from the Justice
18   Court of Pima County. The Plaintiff has filed an Objection to the removal. (Doc. 6.) For
19   all the reasons stated in the Objection, which are succinctly explained, the Court finds that
20   this action is not removable. It is apparent on the face of the Complaint that there is no
21   federal question jurisdiction over, what is essentially, a residential eviction proceeding.
22   The Court remands the case to the Pima County Justice Court.
23          Accordingly,
24          IT IS ORDERED that the Application to Proceed without Prepaying Fees and
25   Costs (Doc. 2) is DENIED.
26          IT IS FURTHER ORDERED that this action is REMANDED to the Pima County
27   Justice Court.
28          ///
 1         IT IS FURTHER ORDERED that the Clerk of the Court shall close this case.
 2         IT IS FURTHER ORDERED that the Clerk of the Court shall forward a copy of
 3   this Order to the Justice Court for Pima County.
 4         Dated this 23rd day of March, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
